Citation Nr: 0433544	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  02-16 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for a right hip strain.

2.  Entitlement to a disability rating in excess of 10 
percent for a right ankle strain.

3.  Entitlement to a disability rating in excess of 10 
percent for a right foot strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to April 
1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which determined that increased ratings were not 
warranted for the veteran's service-connected right hip, 
right ankle, and right foot strains.

The veteran appeared and gave testimony before the 
undersigned Veterans Law Judge sitting at the RO in April 
2004.  A transcript of that hearing is of record.

In the veteran's May 2000 claim, he raised the issue of 
service connection for a neck/upper back disability.  That 
issue is referred to the RO for consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At his April 2004 hearing, the veteran stated that his 
service-connected right hip, ankle, and foot strains had 
worsened.  He stated that he had pain, flare ups, and 
instability.  His most recent VA orthopedic examination was 
in October 2001.  The Board finds that a current examination 
is necessary to obtain a more accurate assessment of the 
severity of the veteran's service-connected disabilities.  
38 U.S.C.A. § 5103A(d); see also  Snuffer v. Gober, 10 Vet. 
App. 400 (1997) (holding a veteran was entitled to a new 
examination when he testified that the condition had 
worsened). 

Also at his April 2004 hearing, the veteran stated that he 
last received treatment for his service-connected 
disabilities in January or February of 2004, at a VA medical 
center, and that his next appointment was in August 2004.  
The record does not contain treatment records subsequent to 
August 2003.  VA is obligated to seek these records.  
38 U.S.C.A. § 5103A(b),(c). 

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA), 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a).  VA has promulgated regulations 
implementing the statute, whereby it has undertaken to 
request that claimants submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2004).  

The Court has held that the notice requirement is not met 
unless VA can point to a specific document in the claims 
file.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran has not received this required notice 
for the claims on appeal.

Therefore, the Board finds that additional development is 
necessary before deciding this appeal, and remands the case 
for the following action: 

1.  The AMC or RO should provide the 
veteran with notice regarding his claims 
for a disability rating in excess of 20 
percent for a right hip strain, a 
disability rating in excess of 10 percent 
for a right ankle strain, and a 
disability rating in excess of 10 percent 
for a right foot strain, in accordance 
with 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (b).  The AMC or RO should take 
the necessary steps to obtain records of 
treatment reported in response to the 
notice.

2.  The AMC or RO should obtain records 
of the veteran's treatment for the 
conditions at issue at the Seattle VA 
Medical Center since August 2003.   

3.  The AMC or RO should afford the 
veteran an orthopedic examination.  The 
examiner should determine the current 
severity of the service-connected right 
hip, ankle, and foot strains.  The 
examiner should report the ranges of 
motion in degrees.  The examiner should 
determine whether the disabilities are 
manifested by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should, 
if feasible, be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination. 

4.  The AMC or RO should then re-
adjudicate the claim, and, if it remains 
denied, issue a supplemental statement of 
the case.

Thereafter, the case should be returned to the Board, if in 
order.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



